                                                                                                               0



                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                                                                        FILED
                                                                                      APR 0 3 Z019
                              CIVIL ACTION NO.
                                                                                  PETER A. MOORE1 ~R., CLERK
                                                                                   us DISTRw~uRT, EDNC
                                                                                 BY          ~        DEPCLK



MICHELLE WRIG:QT,                             )
.                                 '

                                  I
                                              )
               Plaintiff,                     )
                                              )
v.                                            )
                                              )                    COMPLAINT AND
BRYAN GOODWIN 'and JAN DOE 1,                 )                    DEMAND FOR TRIAL BY
JAN DOE 2, JAN DOE 3, JAN DOE 4,              )                    JURY
and JAN DOE 5,   i                            )
                              I               )
               Defendants.                    )
                              I
                              I
                              '
                              '

      Plaintiff Michelle Wright (hereafter, "Plaintiff Wright"), who has filed this lawsuit by her

attorneys, The Carolina Law Group against Defendants Bryan Goodwin, Jan Doe 1, Jan Doe 2,
                              I
                              i

Jan Doe 3, Jan Doe 4, ,and Jan Doe 5 (hereafter "Defendants") will show this Court that:


                                             PARTIES

       1.         Plaintiff Wright is a citizen and resident of Grundy County, Tennessee.
                          '
       2.         Upon information and belief, Defendant Bryan Goodwin (hereinafter .

"Defendant Goodwin'D is a citizen of Carteret County, North Carolina, and at all times material
                          I

hereto was, upon information and belief, the owner, master, and operator-in-charge of a certain
                          I



vessel (hereinafter "Vessel"), configured as a houseboat, operated on the waters of North

Carolina, and which is the subject of this action.
                      I
       3.         Upoh information and belief, the Defendants Jan Doe 1, Jan Doe 2, Jan Doe 3,
                      I

Jan Doe 4, and Jan Doe
                    I
                       5, whose identities are not yet known, are citizens of the State of North
                      i
Carolina and are sole Ior co-owners, sole or co-masters, and/or sole or co-operators-in-ch~ge of

                      I
                      !
                      I
                                        1
                      I
            Case 4:19-cv-00045-BO Document 1 Filed 04/03/19 Page 1 of 10
the Vessel, configured as a houseboat, operated on the waters of North Carolina, and which is the

subject of this action. ,


                                 JURISDICTION AND VENUE

       4.         This Court has jurisdiction in this action pursuant to 28 U.S.C. §1333, the

within action arising within the admiralty and/or maritime jurisdiction of this Honorable Court,

subject to to 28 U.S.C. §1333(1) saving to Plaintiff as a suitor all other remedies to which she is

otherwise entitled;including (but not limited to) trial by jury of all issues in this matter, as

subsequently demanded.

       5.         This Court also has jurisdiction in this action pursuant to 28 U.S.C. §1332(a),

since the matter in controversy exceeds the sum or value of $75,000.00 and is between citizens

of different States, subject to to 28 U.S.C. §1333(1) saving to Plaintiff as a suitor all other

remedies to which she is otherwise entitled, including (but not limited to) trial by jury of all

issues in this matter, as subsequently demanded.

       6.         Venue is proper in this Honorable Court pursuant to 28 U.S.C. §1391(b)(l) and

(2), since at least one defendant resides within the Eastern District of North Carolina and all

defendants are, on information and belief, residents of the State of North Carolina, and the

Eastern District of North Carolina is a judicial district in which a substantial part of the events or

omissions giving rise to the claims in this Complaint occurred.


                             FACTS COMMON TO ALL CLAIMS

       7.         On or about May 14, 2016, Plaintifr'Wright was a guest at the home of

Defendant Goodwin a'.t a social event after the wedding of Defendant Goodwin's daughter.

       8.         Afte,r sunset· and at a time of darkness, Defendant Goodwin invited Plaintiff




                                        2
            Case 4:19-cv-00045-BO Document 1 Filed 04/03/19 Page 2 of 10
Wright and others in a,ttendance at his home to go aboard the Vessel, then moored in a dock
                              I
located at the property adjacent to waters of the United States and which was, upon information

and belief, owned by Defendant Goodwin, for a water journey.

            9.        At that time, Defendant Goodwin and/or one or more of the Jan Doe

Defendants had custody and control over the Vessel.

            10.       At that time, Plaintiff Wright was not experienced in the operations of vessels

on the waterways of the United States, hav:ing no experience or instruction in doing so, and was

simply an invited passenger.

            11.       Upon information and belief, Defendant Goodwin had consumed alcoholic

beverages immediately prior to, concurrently with, and following his invitation to Plaintiff

Wright and the other guests to board the Vessel.

            12.       At the time that Plaintiff Wright was on board the Vessel and it was under way,

Defendant Goodwin was not competent to operate the Vessel on the waterways of the United

States ..

            13.       Defendant Goodwin knew, or should have known in the exercise of reasonable

judgment imputable to the owner, operator and/or master of a vessel, that engaging in the

consumption of alcohol prior to operating any vessel, much less in the open waters of the various

sounds and creeks of the area, was dangerous to the Vessel, the crew, and most importantly, the

passengers aboard the Vessel such as Plaintiff Wright.

            14.       Defendant Goodwin nevertheless consumed such alcoholic beverages prior to

and, upon information' and belief, during the operation of the Vessel.

            15.       Pla~tiff Wright boarded the Vessel as Defendant Goodwin and/or Jan Doe 1

began to take commatid of the Vessel and operate it into waters known to the Defendants to be
                          I                        .
                          I




                                             3
                 Case 4:19-cv-00045-BO Document 1 Filed 04/03/19 Page 3 of 10
deep and dangerous.

        16.       Upon:information and belief, Defendant Goodwin did not explain to Plaintiff
                                   I
                                   I


Wright the layout of the Vessel, its safety procedures, how to behave or react to movement of the

Vessel white it was leaving its moorings or on the water, the locations to stand or walk on the

Vessel, how to ascend or descend ladders or stairways, what areas of the Vessel were lit and unlit

in the dark, or any other safety procedures while upon the Vessel.

        17.       Upon! commencing operation of the Vessel and after releasing its lines from the

pier it was moored td, Defendant Goodwin and/or one or more of the Jan Doe Defendants

operated the Vessel in an openly dangerous and terrifying manner.
                               I
                               '


        18.       The Defendants were unable to effectively maneuver the Vessel in a safe
                           !




manner, including   cr~hing            with great force into piers and/or pilings on the dock, and were
                           I

operating the Vessel i!n an erratic manner in the dark, endangering the passengers, including

Plaintiff Wright, the crew, and the Vessel itself.

        19.       Upo~ information and belief, the Vessel was unsafe and/or was not seaworthy,
                           I
                           I



and lacked safety equipment required by the State of North Carolina to be operated upon its

waterways, including lacking personal flotation devices, navigational lighting, sound signals, fire

extinguishers, distress :signals, and the Defendants were not adequately trained or experienced in

the operation of the vessel under the circumstances present at the time.

       20.        The Vessel contained more than one deck or platform and communication

between the decks and/or platforms was by way of an open stairway or ladder.

       21.        The 9pen stairway or ladder of the Vessel was not lighted or clearly visible for
                       I
use after sunset and did not have any protective railings or handles, making it unsafe for use
                       !



while the Vessel was iP. motion or under way.




                                      4
          Case 4:19-cv-00045-BO Document 1 Filed 04/03/19 Page 4 of 10
         22.        Plaintiff Wright was not given any instruction on how to proceed to walk or

move on or near the stairway or ladder, which was, by its very nature, a dangerous location upon
                             I


the Vessel while under way.

         23.        While the Vessel was under way, Plaintiff Wright attempted to use the unlit and

unmarked stairway or ladder, slipping and falling as a direct and proximate result of being unable

to ascertain how to safely walk and move near the stairs or otherwise utilize them in going

between levels in the dark.

         24.        As a direct and proximate result of her fall, Plaintiff Wright was injured,

including, but not limited to, severe and deep    brui~ing   and wounding to her right leg requiring

surgical intervention, as well as other pain to her entire body, and her injury was obvious to all

who were aboard, including Defendant Goodwin and/or the Jan Doe Defendants, and, as such,

constituted a serious marine incident since her injuries required medical treatment beyond simple

first aid.

         25.        Despite Plaintiff Wright's injuries being obvious and known to all Defendants,

and constituting a serious marine incident, neither Defendant Goodwin nor the Jan Doe

Defendants ever notified the United States Coast Guard or any state or local law enforcement

authority of the Plaintiff Wright's injuries which occurred on board the Vessel.

         26.        After the injury, Defendant Goodwin and/or one or more of the Jan Doe

Defendants discouraged Plaintiff Wright from obtaining prompt and effective medical treatment

and/or reporting her injuries to the United States Coast Guard and/or other law enforcement

authorities.

         27.        Plaintiff Wright has since sought and obtained medical care for her injuries and
                         I




continues to receiv.e medical care for her injuries and its aftermath.




                                           5
               Case 4:19-cv-00045-BO Document 1 Filed 04/03/19 Page 5 of 10
                                   I

        28.          Plaintiff Wright sustained and continues to sustain severe pain, suffering,
                                   I



distress, and emotionJ anguish as a result of these entirely avoidable injuries, together with
                                   I


scarring, diminished us~I of her leg, and inability to engage in the normal activities of life which

she had engaged in prior to the wrongful actions of the Defendants.

        29.          As a direct and proximate result of these serious and emotionally devastating

injuries, PlaintiffWrigl1t has sustained a loss of earnings and earning capacity.

        30.          As a direct and proximate result of this injury, Plaintiff Wright has incurred

other out-of-pocket expenses related to her medical treatment and accommodations necessitated

by the injuries.

                            FIRST CAUSE OF ACTION:
                               I

                NEGLIGENCE UNDER UNITED STATES MARITIME LAWS

      31.            Plaintiff Wright incorporates all previous allegations as if set forth' fully herein.

      32.            At the time Defendant Goodwin and/or any of the Jan Doe Defendants invited
                               i
Plaintiff Wright on board the Vessel, each owed Plaintiff Wright duties under the maritime laws
                               '
                               '
of the United States as fltl owner, master, or operator-in-charge to maintain and operate the

Vessel in a safe and prudent manner, including, but not limited to, the following specific duties:

        (a)    To have the proper skill and training to operate a properly equipped vessel
               on the waters of the United States;

        (b)    To ensure that guests aboard the Vessel were properly informed as to all
               necessary1safety procedures and to the layout of and means of using the
               Vessel; '
                           I
                           '
        (c)     To refrain from the use of alcoholic beverages or other substances which
                impaired their ability to safely and operate the Vessel on the waters of the
                United Sfa.tes;
                           I

                           i
        (d)     To   operat~           the Vessel in a safe and prudent manner; and
                          I'
        (e)    To respoQ.d to injuries aboard the Vessel in a lawful manner and not conceal
               them, including
                        I
                                reporting them to the United States Coast Guard and/or the
                           I




                                          6
              Case 4:19-cv-00045-BO Document 1 Filed 04/03/19 Page 6 of 10
                             I

                             I
                             I

               law enfordement authorities of North Carolina.
                             I

      33.       Defendant Goodwin and the Jan Doe Defendants did not comply with his and/or
                            I
their duties as listed abbve.

      34.       In fact, the Defendants grossly disregarded those duties, engaging in inherently

dangerous activity of operation of a small vessel without using adequate safety procedures, in the
                            I




nighttime, in open waters, while under the influence of intoxicants, crashing into immovable

objects and not ceasing:their ill-prepared voyage, and thereafter, having done so to the great

injury of Plaintiff Wright, a stranger to the Eastern North Carolina region and unfamiliar with
                            ''

sources of medical treatment in the nighttime, dissuaded her from seeking and obtaining medical

treatment.

      35.       The Defendants' actions were so inherently wrongful as to shock the conscience

of any reasonable person and should not be permitted to occur.

      36.       As a direct and proximate result of the breach by Defendant Goodwin and one or

more of the Jan Doe Defendants, Plaintiff Wright was injured as described above and has

sustained damages and is entitled to recover compensatory and special damages which are

estimated at this time to be in the amount of $500,000.00.

      37.       As a direct and proximate result of the nature of breaches by one or more of the

Defendants, Plaintiff Wright is entitled to punitive damages in that the actions of said Defendants
                        '
were outrageous, reprehensible, likely to cause serious injury, sought to be concealed by them,
                        :



and deserving of punishment, by operating a vessel upon the waters of the United States that was
                        I

unsafe and unseaworthy and/or operating a vessel in an unsafe manner contrary to prudent
                        !
                        i
principles of seamanship, in the nighttime, without necessary equipment, and without adequately
                        I



informing passengers,   ~uch     as Plaintiff Wright, of how to safely be present on board and move




                                         7
             Case 4:19-cv-00045-BO Document 1 Filed 04/03/19 Page 7 of 10
throughout the Vessel.


                                  SECOND CAUSE OF ACTION:
                                NORTH CAROLINA NEGLIGENCE

      38.           Plaintiff Wright incorporates all previous allegations as if set forth fully herein.

      39.           At the time Defendant Goodwin and/or any of the Jan Doe Defendants invited

Plaintiff Wright on board the Vessel, each owed Plaintiff Wright duties under the laws of the

State of North Carolina as an owner, master, or operator-in-charge to maintain and operate the

Vessel in a safe and prudent manner, including, but not limited to, the following specific duties:

        (a)     To have the proper skill and training to operate a properly equipped vessel
                on the waters of the State of North Carolina;

        (b)     To ensure that guests aboard the Vessel were properly informed as to all
                necessary safety procedures and to the layout of and means of using the
                Vessel;

        (c)     To refrain from the use of alcoholic beverages or other substances which
                impaired their ability to safely and operate the Vessel on the waters of the
                State of North Carolina;

        (d)     To operate the Vessel in a safe and prudent manner; and

        (e)     To respond to injuries aboard the Vessel in a lawful manner and not conceal
                them, including reporting them to the United States Coast Guard and/or the
                law enforcement authorities of North Carolina.

      40.        Defendant Goodwin and the Jan Doe Defendants did not comply with his and/or

their duties as listed above.

      41.        In fact, the Defendants grossly disregarded those duties, engaging in inherently

dangerous activity of operation of a small vessel without using adequate safety procedures, in the

nighttime, in open waters, while under the influence of intoxicants, crashing into immovable

objects and not ceasing their ill-prepared voyage, and thereafter, having done so to the great

injury of Plaintiff Wright, a stranger to the Eastern North Carolina region and unfamiliar with



                                          8
              Case 4:19-cv-00045-BO Document 1 Filed 04/03/19 Page 8 of 10
sources of medical treatµient in the nighttime, dissuaded her from seeking and obtaining medical

treatment.

     42.        The Defendants' actions were so inherently wrongful as to shock the conscience

of any reasonable person and should not be permitted to occur.

     43.        As a direct and proximate result of the breach by Defendant Goodwin and one of

more of the Jan Doe Defendants, Plaintiff Wright was injured as described above and has

sustained damages and is entitled to recover compensatory and special damages, which are

estimated at this time to be in the amount of $500,000.00.

      44.       As a direct and proximate result of the nature of breaches by one or more of the

Defendants, Plaintiff is, entitled to punitive damages pursuant to N.C.G.S. § lD-1 in that in that
                        ~


the actions of said Defendants were outrageous, reprehensible, likely to cause serious injury,

sought to be concealed by them, and deserving of punishment, by operating a vessel upon the

waters of the United States that was unsafe and unseaworthy and/or operatip.g a vessel in an

unsafe manner contrary to prudent principles of seamanship, in the nighttime, without necessary

equipment, and without adequately informing passengers, such as Plaintiff Wright, of how to

safely be present on board and move throughout the Vessel.


       WHEREFORE, Plaintiff Michelle Wright asks this Honorable Court to issue an order:

       A.       Awarding the Plaintiff Wright her damages incurred in the amount of

$500,000.00 or such other amount in excess of such sum or value of seventy-five thousand

dollars ($75,000.00) as shall be proper upon proof, including interest;

       B.       Awarding the Plaintiff Wright punitive damages equal to three times Plaintiff

Wright's compensatory and special damages;




                                         9
             Case 4:19-cv-00045-BO Document 1 Filed 04/03/19 Page 9 of 10
                           I
                           I                .


        C.      AwardiJg the Plaintiff Wright the costs incurred in bringing this action including,

to the greatest extent   p~rmitted by law, her attorneys fees and expenses of suit; and
                           I
       D.       Awardirig the Plaintiff Wright such other and further relief that the Court deems
                           '
                           '


just and proper.

                                 DEMAND FOR TRIAL BY JURY

       Plaintiff Wright demands a jury trial for all so triable issues.
                           '




                                                THE CAROLINA LAW GROUP           ~·




                                                Attorneys for Plaintiff
                                                1723 South Glenburnie Rd.
                                                New Bern, NC 28562
                                                Telephone: (252)-636-3737
                                                Facsimile: (252)-637-9597
                                                Email: tommy@carolinalawgrp.com
                                                Email: russ@carolinalawgrp.com

Dated: April_/, 2019




                                         1
             Case 4:19-cv-00045-BO Document 1 Filed 04/03/19 Page 10 of 10
